SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:August 14, 2007 (Date of earliest event report): AMS HEALTH SCIENCES, INC. (Exact Name of Small Business Issuer as Specified in its Charter) OKLAHOMA 001-13343 73-1323256 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification Number) 711 NE 39th Street, Oklahoma City, OK73105 (Address of Principal Executive Offices)(Zip Code) Issuer’s telephone number, including area code:(405) 842-0131 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Information to be Included in the Report Item 2.02.Results of Operations and Financial Condition On August 14, 2007, AMS Health Sciences, Inc. (the “Company”) issued a press release announcing its financial results for the three and six months ended June 30, 2007.A copy of the release is included as an exhibit to this report. Item 9.01.Financial Statements and Exhibits (c)Exhibits 99.1 Press Release dated August 14, 2007 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. AMS HEALTH SCIENCES, INC. Date:August 15, 2007 /S/ ROBIN L. JACOB By:Robin L. Jacob Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Method of Filing 99.1 Press release dated August 14, 2007 Filed herewith electronically
